1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                             EASTERN DISTRICT OF CALIFORNIA
9
10   SHARON A. HART,                       )       Case No.: 1:18-cv-01581 LJO JLT
                                           )
11              Plaintiff,                 )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12        v.                               )
                                           )       Pleading Amendment Deadline: 2/17/2020
13   MEGAN BRENNAN,                        )
                                           )       Discovery Deadlines:
14              Defendant.                 )             Initial Disclosures: 11/29/2019
                                           )             Non-Expert: 8/13/2020
15
                                           )             Expert: 10/30/2020
16                                                       Mid-Discovery Status Conference:
                                                         4/2/2020 at 8:30 a.m.
17
                                                   Non-Dispositive Motion Deadlines:
18                                                       Filing: 11/16/2020
19                                                       Hearing: 12/14/2020

20                                                 Dispositive Motion Deadlines:
                                                          Filing: 1/12/2021
21                                                        Hearing: 2/23/2021
22
                                                   Pre-Trial Conference:
23                                                        4/20/2021 at 8:30 a.m.
                                                          Courtroom 4
24
                                                   Trial: 6/15/2021 at 8:30 a.m.
25
                                                          Courtroom 4
26                                                        Jury trial: 5 days

27   I.   Date of Scheduling Conference
28        November 19, 2019.


                                               1
1    II.     Appearances of Counsel

2            Plaintiff appeared in propria persona.

3            Edward Olsen appeared on behalf of Defendant.

4    III.    Pleading Amendment Deadline

5            Any requested pleading amendments are ordered to be filed, either through a stipulation or

6    motion to amend, no later than February 77, 2020.

7    IV.     Discovery Plan and Cut-Off Date

8            Defendant has served her initial disclosures. Plaintiff is ordered to serve her initial disclosures

9    required by Fed. R. Civ. P. 26(a)(1) on or before November 29, 2019.

10           The parties are ordered to complete all discovery pertaining to non-experts on or before

11   August 13, 2020, and all discovery pertaining to experts on or before October 30, 2020.

12           The parties are directed to disclose all expert witnesses1, in writing, on or before August 31,

13   2020, and to disclose all rebuttal experts on or before September 30, 2020. The written designation of

14   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

15   and (C) and shall include all information required thereunder. Failure to designate experts in

16   compliance with this order may result in the Court excluding the testimony or other evidence offered

17   through such experts that are not disclosed pursuant to this order.

18           The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

19   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

20   included in the designation. Failure to comply will result in the imposition of sanctions, which may

21   include striking the expert designation and preclusion of expert testimony.

22           The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

23   disclosures and responses to discovery requests will be strictly enforced.

24           A mid-discovery status conference is scheduled for April 2, 2020 at 8:30 a.m. before the

25   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

26   California. The parties SHALL file a joint mid-discovery status conference report one week before the

27
             1
28             In the event an expert will offer opinions related to an independent medical or mental health evaluation,
     the examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully
     details the expert’s opinions in this regard.
                                                           2
1    conference. Defense counsel also SHALL lodge the status report via e-mail to

2    JLTorders@caed.uscourts.gov. The joint statement SHALL outline the discovery counsel have

3    completed and that which needs to be completed as well as any impediments to completing the

4    discovery within the deadlines set forth in this order. Counsel and Ms. Hart may appear via

5    teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate

6    Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later

7    than five court days before the noticed hearing date.

8    V.      Pre-Trial Motion Schedule

9            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

10   than November 16, 20202 and heard on or before December 14, 2020. Non-dispositive motions are

11   heard before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

12   Courthouse in Bakersfield, California.

13           No motion to amend or stipulation to amend the case schedule will be entertained unless it

14   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

15   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

16   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

17   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

18   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

19   obligation of the moving party to arrange and originate the conference call to the court. To schedule

20   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

21   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

22   with respect to discovery disputes or the motion will be denied without prejudice and dropped

23   from the Court’s calendar.

24           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

25   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

26   receives a written notice of the intent to appear telephonically no later than five court days before the

27
             2
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         3
1    noticed hearing date.

2           All dispositive pre-trial motions shall be filed no later than January 12, 2021, and heard no

3    later than February 23, 2021, in Courtroom 4 at 8:30 a.m. before the Honorable Lawrence J. O'Neill,

4    United States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R.

5    Civ. P. 56 and Local Rules 230 and 260.

6    VI.    Motions for Summary Judgment or Summary Adjudication

7           At least 21 days before filing a motion for summary judgment or motion for summary

8    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

9    to be raised in the motion.

10          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

11   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

12   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

13   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

14   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

15          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

16   statement of undisputed facts at least five days before the conference. The finalized joint statement of

17   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

18   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

19   statement of undisputed facts.

20          In the notice of motion the moving party SHALL certify that the parties have met and conferred

21   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

22   comply may result in the motion being stricken.

23   VII.   Pre-Trial Conference Date

24          April 20, 2021 at 8:30 a.m. in Courtroom 4 before Judge O'Neill.

25          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

27   directly to Judge O'Neill's chambers, by email at LJOorders@caed.uscourts.gov.

28


                                                        4
1           Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

2    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

3    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

4    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

5    Court to explain the nature of the case to the jury during voir dire.

6    VIII. Trial Date

7           June 15, 2021 at 8:30 a.m. in Courtroom 4 before the Honorable Lawrence J. O'Neill, United

8    States District Court Judge.

9           A.      This is a jury trial.

10          B.      Counsels' Estimate of Trial Time: 5 days.

11          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

12   California, Rule 285.

13   IX.    Settlement Conference

14          The parties may jointly request a settlement conference if they believe the case is in a

15   settlement posture.

16   X.     Request for Bifurcation, Appointment of Special Master, or other

17          Techniques to Shorten Trial

18          Not applicable at this time.

19   XI.    Related Matters Pending

20          There are no pending related matters.

21   XII.   Compliance with Federal Procedure

22          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

23   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

24   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

25   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

26   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

27   XIII. Effect of this Order

28          The foregoing order represents the best estimate of the court and counsel as to the agenda most


                                                        5
1    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

2    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

3    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

4    subsequent status conference.

5           The dates set in this order are firm and will not be modified absent a showing of good

6    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

7    contained herein will not be considered unless they are accompanied by affidavits or declarations,

8    and where appropriate attached exhibits, which establish good cause for granting the relief

9    requested.

10          Failure to comply with this order may result in the imposition of sanctions.

11
12   IT IS SO ORDERED.

13      Dated:     November 21, 2019                             /s/ Jennifer L. Thurston
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         6
